DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 1/31/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 2, 3, 5, 6, 10, 18, and 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (WO 2016/089073 A2).
	Regarding claims 1, 2, 3, 5, 6, 18, and 19, Kim teaches a transparent article (e.g., lens) that may comprise a face provided with a nanostructure (e.g., skeletal layer), wherein the nanostructure can be coated with a hydrophobic coating or be superhydrophobic (i.e., a face provided with a nanostructure, wherein a top part of the nanostructure has hydrophobic properties, wherein the nanostructure comprises nanopillars or nanocavities, the top part of the nanopillars or the top part of the nanocavities having hydrophobic properties, wherein the top part of the nanostructure page 5, 12); so Kim would have suggested to one of ordinary skill in the art at the time of invention the nanostructure comprises nanopillars or nanocavities, a top part of the nanopillars or a top part of the nanocavities having hydrophobic properties, and a remaining part of the nanostructure confers antifog properties to said face of said transparent article.
	Regarding claim 10, Kim suggests the article is an optical article such as eyeglasses (i.e., ophthalmic lens) (page 5, 12).

Claim Rejections - 35 USC § 103
Claims 4, 7, 8, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1, 2,  and 3 above, and further in view of Xiao et al (US 2014/0017456 A1).
	Kim suggests the articles of claim 1, 2, and 3.
	Kim fails to suggest the nanostructure comprises nanopillars and said adjacent portion is an annular portion extending up from 1 nm to h/5 wherein h is the height of the pillar(s) expressed in nm, below the top; wherein the nanopillars or the nanocavities have hydrophobic walls and at least part of said walls is constituting the remaining part of the nanostructure and has a roughness which is higher in a lower part of said remaining part than in a top part of said remaining part; wherein the roughness of the walls of the nanopillars or the nanocavities is increasing from the top part to the lower part of said remaining part.
Xiao teaches it was known in the art at the time of invention that hydrophobic structured surfaces could possess well-defined hydrophilic sites on the roughness features (para 51); and fluoropolymers can be used to provide hydrophobic properties (para 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Xiao, to adjust the shape and size of the nanostructures of Kim as well as the roughness along the nanostructures to provide both a superhydrophobic structure as well as a hydrophilic portion (i.e., anti-fog function) in between the superhydrophobic structures; and therein basically substituting a hydrophilic roughness or nucleation site for the hydrophilic coating as taught by Kim. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the fluoropolymers of Xiao for the hydrophobic coating of Kim, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 21, Kim teaches a transparent article that may comprise a face provided with a nanostructure, wherein the nanostructure can be coated with a hydrophobic coating or be superhydrophobic and the channel between the nanostructure may be filled with a hydrophilic coating with an antifog function (page 5, 12); so Kim would have suggested to one of ordinary skill in the art at the time of invention wherein the nanostructure comprises nanopillars or nanocavities, a top part of the nanopillars or nanocavities having hydrophobic properties, and a remaining part of the nanopillars or nanocavities confers antifog properties to said face of said transparent article.
Kim would have failed to necessarily suggest the top part of the nanopillars only comprises the top of the nanopillars and an adjacent portion extending below the top of the nanopillars, said adjacent portion being an annular portion extending up from 1 nm to h/5 in which h is the height of the pillar(s) expressed in nm, below the top, the top part of the nanocavities only comprises the top of the nanocavities and an adjacent portion extending below the top of the nanocavities, said adjacent portion being a ring-like band of the cavity extending from 1 nm to h/5 in which h is the depth of the cavity expressed in nm, below the top.
Xiao teaches it was known in the art at the time of invention that hydrophobic structured surfaces could possess well-defined hydrophilic sites on the roughness features (para 51); and fluoropolymers can be used to provide hydrophobic properties (para 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Xiao, to adjust the shape and size of the nanostructures of Kim as well as the roughness along the nanostructures to provide both a superhydrophobic structure as well as a hydrophilic portion (i.e., anti-fog function) in between the superhydrophobic structures; and therein basically substituting a hydrophilic roughness or nucleation site for the hydrophilic coating as taught by Kim. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the fluoropolymers of Xiao for the hydrophobic coating of Kim, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Response to Arguments
Applicant's arguments filed 1/32/22 have been fully considered but they are not persuasive.
Applicant contends that Kim does not disclose a nanostructure that simultaneously includes hydrophobic elements and hydrophilic elements. This is not persuasive, Kim teaches (page 5).
According to the present invention, the superhydrophilic structure or the superhydrophobic structure can be selectively implemented by increasing the surface area at the nanoscale according to the initial contact angle of the intrinsic properties of the material. Nanostructures have a large surface area that not only maximizes hydrophilicity or hydrophobicity, but also exhibits different characteristics depending on their shape. For example, due to the nanostructure, by changing the refractive index on the surface, the effects such as antireflection characteristics, anti-fingerprint characteristics can be incidentally expressed, and when used in solar cells, etc., efficiency can be maximized.

Hydrophilic coating on the drainage (nanodrain structure, or nanogrooving structure) structure can be implemented not only with anti-fog but also with drainage function.
Furthermore, Kim teaches the nanostructures have nanogrooves between them (figure 19).
Therefore, the Examiner contends that Kim would have suggested to one of ordinary skill in the art at the time of invention disclose a nanostructure that simultaneously includes hydrophobic elements (e.g., the top of the nanostructures or the top of the nanostructures) and hydrophilic elements (the hydrophilic coated nano grooves in between the nanostructures).
In response to applicant's argument that Kim and Xiao (and therein Varanasi) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kim teaches hydrophobic and hydrophilic nanostructures, materials (page 1-5), and coatings; as does Xiao (abstract, para 30, 51).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783